Exhibit 10.1

EXECUTION

RATIFICATION AND AMENDMENT AGREEMENT

This RATIFICATION AND AMENDMENT AGREEMENT (the “Ratification Agreement”), dated
as of April 9, 2015, is by and among Wells Fargo Bank, National Association, a
national banking association, in its capacity as administrative agent acting for
and on behalf of the parties to the Loan Agreement (as defined below) as lenders
(in such capacity, “Administrative Agent”) and its capacity as collateral agent
acting on behalf of the parties to the Loan Agreement as Lenders and the other
Secured Parties, in such capacity, the “Collateral Agent”, sometimes the
Collateral Agent and Administrative Agent are referred to herein, collectively,
as the “Agent”), the parties to the Loan Agreement as lenders (each
individually, a “Lender” and collectively, “Lenders”), Oneida Ltd., a Delaware
corporation, as Debtor and Debtor-in-Possession (the “Oneida”), Anchor Hocking,
LLC, a Delaware limited liability company, as Debtor and Debtor-in-Possession
(“Anchor”, and together with Oneida, each, individually a “Borrower” and
collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation, as
Debtor and Debtor-in-Possession (“Parent”), and each other Subsidiary of Parent
party thereto, as Debtor and Debtor-in-Possession (together with Parent, each a
“Guarantor”, and collectively, “Guarantors”).

W I T N E S S E T H:

WHEREAS, Borrowers and each Guarantor (collectively, the “Debtors”) has
commenced a case under Chapter 11 of Title 11 of the United States Code in the
United States Bankruptcy Court for the District of Delaware, and each Borrower
and each Guarantor has retained possession of its assets and is authorized under
the Bankruptcy Code to continue the operation of its businesses as a
debtor-in-possession;

WHEREAS, prior to the commencement of the Chapter 11 Cases (as defined below),
Agent and Lenders made loans and advances and provided other financial or credit
accommodations to Borrowers secured by substantially all assets and properties
of Borrowers and Guarantors as set forth in the Existing Loan Documents (as
defined below) and the Existing Guarantor Documents (as defined below);

WHEREAS, the Bankruptcy Court (as defined below) has entered a Financing Order
(defined below) pursuant to which Agent and Lenders may make post-petition loans
and advances, and provide other financial accommodations, to Borrowers secured
by substantially all the assets and properties of Borrowers and Guarantor as set
forth in the Financing Order and the Loan Documents (as defined below);

WHEREAS, the Financing Order provides that as a condition to the making of such
post-petition loans, advances and other financial accommodations, Borrowers and
Guarantors shall execute and deliver this Ratification Agreement;

WHEREAS, Borrowers and Guarantor desire to reaffirm their obligations to Agent
and Lenders pursuant to the Existing Loan Documents and acknowledge their
continuing liabilities to Agent and Lenders thereunder in order to induce Agent
and Lenders to make such post-petition loans and advances, and provide such
other financial accommodations, to Borrowers; and



--------------------------------------------------------------------------------

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders make
post-petition loans and advances and provide other financial or credit
accommodations to Borrowers and make certain amendments to the Loan Agreement
(as defined below), and Agent and Lenders are willing to do so, subject to the
terms and conditions contained herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Agent, Lenders,
Borrowers and Guarantors mutually covenant, warrant and agree as follows:

 

  1. DEFINITIONS.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Loan Agreement and the other
Loan Documents shall be deemed and are hereby amended to include, in addition
and not in limitation, each of the following definitions:

(a) “Bankruptcy Court” means the United States Bankruptcy Court or the United
States District Court for the District of Delaware

(b) “Bankruptcy Code” means the United States Bankruptcy Code, being Title 11 of
the United States Code as enacted in 1978, as the same has heretofore been or
may hereafter be amended, recodified, modified or supplemented, together with
all rules, regulations and interpretations thereunder or related thereto.

(c) “Budget” means the fourteen (14) week budget delivered to Agent in
accordance with Section 5.3 of the Ratification Agreement (a summary of which is
attached hereto as Exhibit A), in form and substance satisfactory to
Administrative Agent, together with any subsequent or amended budgets thereto
delivered to Administrative Agent and Lenders, in form and substance
satisfactory to Administrative Agent, in accordance with the terms and
conditions hereof.

(d) “Carve-Out” means the sum of (i) all fees required to be paid to the Clerk
of the Bankruptcy Court and to the Office of the United States Trustee under
section 1930(a) of title 28 of the United States Code plus interest at the
statutory rate (without regard to the notice set forth in (iii) below); (ii) all
reasonable fees and expenses up to $50,000 incurred by a trustee under
Section 726(b) of the Bankruptcy Code (without regard to the notice set forth in
(iii) below); (iii) to the extent allowed by the Bankruptcy Court at any time,
whether by interim order, procedural order, or otherwise, all unpaid fees and
expenses (the “Allowed Professional Fees”) incurred by persons or firms retained
by the Loan Parties and any affiliated debtors-in-possession pursuant to
Sections 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) at
any time before or on the first business day following delivery by the DIP Term
Loan Agent of a Carve-Out Trigger Notice, whether allowed by the Bankruptcy
Court prior to or after delivery of a Carve-Out Trigger Notice; and (iv) Allowed
Professional Fees of Debtor Professionals in an aggregate amount not to exceed
$750,000 incurred after the first

 

2



--------------------------------------------------------------------------------

business day following delivery by the DIP Term Loan Agent of the Carve-Out
Trigger Notice, to the extent allowed at any time, whether by interim order,
procedural order, or otherwise (the amounts set forth in this clause (iv) being
the “Post-Carve-Out Trigger Notice Cap”).

(e) “Carve-Out Trigger Notice” shall mean a written notice delivered by email
(or other electronic means) by the DIP Term Loan Agent to the Loan Parties and
any affiliated debtors-in-possession, their lead restructuring counsel, the U.S.
Trustee and Administrative Agent, which notice may be delivered following the
occurrence and during the continuation of an Event of Default and acceleration
of the obligations under the Loan Agreement and/or under the DIP Term Loan
Credit Facility, stating that the Post-Carve-Out Trigger Notice Cap has been
invoked.

(f) “Chapter 11 Cases” means the Chapter 11 cases of Borrowers and Guarantors
which are being jointly administered under the Bankruptcy Code and are pending
in the Bankruptcy Court.

(g) “Debtors” means, collectively, Borrowers and Guarantors, each as Debtor and
Debtor-in-Possession in the Chapter 11 Cases.

(h) “DIP Term Loan Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent pursuant to the DIP Term Loan Documents, and
its successors, assigns or any replacement agent appointed pursuant to the terms
of the DIP Term Loan Agreement.

(i) “DIP Term Loan Agreement” means the Term Loan Agreement, dated of even date
herewith, among Anchor, as borrower agent, Oneida, as borrower, the subsidiaries
of Anchor and Oneida, parties thereto as guarantors, the lenders from time to
time parties thereto, and DIP Term Loan Agent, as administrative agent, as it
may be amended, restated, refinanced, replaced or otherwise modified from time
to time.

(j) “DIP Term Loan Debt” means the “Secured Obligations” of the Loan Parties
under and as defined in the DIP Term Loan Agreement.

(k) “DIP Term Loan Documents” means the DIP Term Loan Agreement and each other
agreement, certificate, document, or instrument executed or delivered by Parent
or its Subsidiaries to DIP Term Loan Agent or any DIP Term Loan Lender in
connection therewith, whether prior to, on, or after the closing of the DIP Term
Loan Agreement, and any and all renewals, extensions, amendments, modifications,
refinancings or restatements of any of the foregoing.

(l) “DIP Term Loan Facility” means the term loan credit facility evidenced by
the DIP Term Loan Agreement.

(m) “DIP Term Loan Funding Account” has the meaning ascribed to such term in the
DIP Term Loan Agreement (as in effect on the date hereof).

 

3



--------------------------------------------------------------------------------

(n) “DIP Intercreditor Agreement” means the Intercreditor Agreement, dated as of
May 21, 2013, by and among Administrative Agent on behalf of itself and the
other Secured Parties, and the Term Loan Agent, on behalf of itself and the Term
Loan Lenders, as amended by the Financing Order with the consent of the Agent
(as further amended, restated, supplemented or otherwise modified from time to
time in accordance with its terms); all references in the Existing Loan
Agreement and Existing Loan Documents to the “Intercreditor Agreement”, are
hereby deemed references to the “DIP Intercreditor Agreement.”

(o) “DIP Term Loan Lenders” means each of the lenders party to the DIP Term Loan
Agreement, as “Lenders” from time to time.

(p) “Existing Loan Documents” means the Loan Documents (as defined in the
Existing Loan Agreement), including, without limitation, the Existing Guarantor
Documents (as defined below), in each instance, as in effect immediately prior
to the Petition Date.

(q) “Existing Guarantor Documents” means the Second Amended and Restated
Guaranty, dated as of May 21, 2013, by each Guarantor in favor of Agent for the
benefit of Agent and the other Secured Parties, Existing Loan Agreement and any
other documents executed by any Guarantor, in each case, as in effect
immediately prior to the Petition Date.

(r) “Existing Loan Agreement” means the Second Amended and Restated Loan and
Security Agreement, dated as of May 21, 2013, by and among Borrowers,
Guarantors, Agent and Lenders, as amended by Amendment No. 1 to the Second
Amended and Restated Loan and Security Agreement, dated as of May 14, 2014,
Amendment No. 2 to the Second Amended and Restated Loan and Security Agreement,
dated as of May 30, 2014, Amendment No. 3 to the Second Amended and Restated
Loan and Security Agreement, dated as of June 30, 2014, Amendment No. 4 to the
Second Amended and Restated Loan and Security Agreement, dated as of July 15,
2014, Amendment No. 5 to the Second Amended and Restated Loan and Security
Agreement, dated as of July 22, 2014, and Amendment No. 6 to the Second Amended
and Restated Loan and Security Agreement, dated as of July 30, 2014, as in
effect immediately prior to the Petition Date.

(s) “Financing Order” means the Interim Financing Order, the Permanent Financing
Order and such other orders relating thereto or authorizing the granting of
credit by Agent and Lenders to Borrowers on an emergency, interim or permanent
basis pursuant to Section 364 of the Bankruptcy Code as may be issued or entered
by the Bankruptcy Court in the Chapter 11 Cases.

(t) “Guarantor Documents” means, collectively, the Existing Guarantor Documents,
as amended by this Ratification Agreement, in each instance, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

(u) “Interim Financing Order” shall have the meaning set forth in Section 9.9
hereof.

(v) “Permanent Financing Order” shall have the meaning set forth in Section 9.11
hereof.

 

4



--------------------------------------------------------------------------------

(w) “Petition Date” means the date of the commencement of the Chapter 11 Cases.

(x) “Post-Petition Collateral” means, collectively, all now existing and
hereafter acquired real and personal property of each Debtor’s estate, wherever
located, of any kind, nature or description, including any such property in
which a lien is granted to Agent and Lenders pursuant to the Loan Documents, the
Financing Order or any other order entered or issued by the Bankruptcy Court,
and shall include, without limitation (excluding, in each case, any Excluded
Assets):

(i) all of the Pre-Petition Collateral;

(ii) all Accounts;

(iii) all general intangibles, including, without limitation, all Intellectual
Property;

(iv) all goods, including, without limitation, all Inventory and all Equipment;

(v) all Real Property and fixtures;

(vi) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(vii) all instruments, including, without limitation, all promissory notes;

(viii) all documents;

(ix) all deposit accounts;

(x) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(xi) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including, without limitation, (A) rights and
remedies under or relating to guaranties, contracts of suretyship, letters of
credit and credit and other insurance related to the Collateral, (B) rights of
stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (C) goods described in
invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, Receivables or other Collateral, including returned,
repossessed and reclaimed goods, and (D) deposits by and property of account
debtors or other persons securing the obligations of account debtors;

 

5



--------------------------------------------------------------------------------

(xii) all (A) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (B) monies, credit balances, deposits and other
property of any Borrower or Guarantor now or hereafter held or received by or in
transit to Administrative Agent, Collateral Agent, any Lender or their
respective Affiliates or at any other depository or other institution from or
for the account of any Borrower or Guarantor, whether for safekeeping, pledge,
custody, transmission, collection or otherwise;

(xiii) all commercial tort claims;

(xiv) to the extent not otherwise described above, all Receivables;

(xv) all claims, rights, interests, assets and properties (recovered by or on
behalf of each Borrower and Guarantor or any trustee of such Borrower or
Guarantor (whether in the Chapter 11 Cases or any subsequent case to which any
of the Chapter 11 Cases is converted), including, without limitation, all
property recovered as a result of transfers or obligations avoided or actions
maintained or taken pursuant to Sections 544, 545, 547, 548, 549, 550, 551 and
553 of the Bankruptcy Code;

(xvi) all Records; and

(xvii) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral;

provided, that, the Collateral shall not include the DIP Term Loan Funding
Account and the Segregated Operating Account and amounts deposited therein.

(y) “Post-Petition Obligations” means all Obligations (as defined in the
Existing Loan Agreement) arising on and after the Petition Date and whether
arising on or after the conversion or dismissal of the Chapter 11 Cases, or
before, during and after the confirmation of any plan of reorganization in the
Chapter 11 Cases, and whether arising under or related to this Ratification
Agreement, the Loan Agreement, the Guarantor Documents, the other Loan
Documents, a Financing Order, by operation of law or otherwise, and whether
incurred by such Borrower or Guarantor as principal, surety, endorser, guarantor
or otherwise and including, without limitation, all principal, interest,
financing charges, letter of credit fees, unused line fees, servicing fees, line
increase fees, debtor-in-possession facility fees, early termination fees, other
fees, commissions, costs, expenses and attorneys’, accountants’ and consultants’
fees and expenses incurred in connection with any of the foregoing.

(z) “Pre-Petition Collateral” means, collectively, (i) all “Collateral” as such
term is defined in the Existing Loan Agreement as in effect immediately prior to
the Petition Date, (ii) all “Collateral” and “Pledged Collateral” as such terms
are defined in each of the other Existing Loan Documents as in effect
immediately prior to the Petition Date, and (iii) all other security for the
Pre-Petition Obligations as provided in the Existing Loan Agreement, the
Existing Guarantor Documents and the other Existing Loan Documents immediately
prior to the Petition Date.

 

6



--------------------------------------------------------------------------------

(aa) “Pre-Petition Obligations” means all Obligations (as such term is defined
in the Existing Loan Agreement) arising at any time before the Petition Date.

(bb) “Ratification Agreement” means this Ratification and Amendment Agreement by
and among Borrowers, Guarantors, Agent and Lenders, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

(cc) “Special Reserve” means a reserve against the Borrowing Base in the amount
of $7,500,000, provided, that, at all times upon and after the entry of the
Interim Financing Order and receipt by Administrative Agent of evidence of
Borrowers’ right to draw the proceeds of the DIP Term Loan, a reserve against
the Borrowing Base in the amount of $9,000,000.

(dd) “Segregated Operating Account” shall have the meaning ascribed to such term
in the DIP Term Loan Agreement (as in effect on the date hereof).

(ee) “Term Loan Lenders” means each of the lenders party to the Term Loan
Agreement, as “Lenders” from time to time.

 

  1.2 Amendments to Definitions.

(a) Adjusted Availability. The definition of “Adjusted Availability” in the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“ ‘Adjusted Availability’ means the lesser of (a) the amount of the Borrowing
Base and (b) the Maximum Revolver Amount minus the Aggregate Revolver
Outstandings.”

(b) Applicable Margin. The definition of “Applicable Margin” in the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“ ‘Applicable Margin’ means, with respect to Base Rate Revolving Loans, two
percent (2.00%) and LIBO Rate Revolving Loans, three percent (3.00%), in each
case on a per annum basis.

(c) Availability. The definition of “Availability” in the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor

“ ‘Availability’ means, at any time, (a) the lesser of (i) the amount of the
Borrowing Base or (ii) the Maximum Revolver Amount minus (b) the Aggregate
Revolver Outstandings.”

(d) Borrowing Base. Clause (b) in the definition of “Borrowing Base” in the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“(b) the following reserves: (i) all reserves which the Administrative Agent or
the Collateral Agent deems necessary in the exercise of its Reasonable Credit
Judgment to maintain with

 

7



--------------------------------------------------------------------------------

respect to any Borrower or the Collateral, including without limitation reserves
for any amounts which either Agent or any Lender may be obligated to pay in the
future for the account of any Borrower, (ii) the amount of the Special Reserve,
(iii) the Bank Product Reserve Amount, and (iv) reserves as may be applicable
under the circumstances in connection with the Chapter 11 Case, including
reserves in respect of (A) the amount of any senior Liens or claims in or
against the Collateral that, in Administrative Agent’s or Collateral Agent’s
good faith determination, have priority over the liens and claims of
Administrative Agent and Lenders, and (B) the amount of priority or
administrative expense claims that, in Administrative Agent’s good faith
determination, require payment during the Chapter 11 Case.”

(e) Collateral. All references to the term “Collateral” in the Loan Agreement or
the other Loan Documents, or any other term referring to the security for the
Pre-Petition Obligations, shall be deemed, and each such reference is hereby
amended to mean, collectively, the Pre-Petition Collateral and the Post-Petition
Collateral.

(f) Debtors. All references to Debtors, including, without limitation, to the
terms “Borrower,” “Borrowers,” “Guarantor” or “Guarantors” in the Loan Agreement
or the other Loan Documents shall be deemed, and each such reference is hereby
amended, to mean and include the Debtors as defined herein, and their successors
and assigns (including any trustee or other fiduciary hereafter appointed as its
legal representative or with respect to the property of the estate of such
corporation whether under Chapter 11 of the Bankruptcy Code or any subsequent
Chapter 7 case and its successor upon conclusion of the Chapter 11 Case of such
corporation).

(g) Eligible Inventory. Clause (h) of the definition of “Eligible Inventory” in
the Loan Agreement is hereby amended by replacing the reference to “$7,500,000”
with “$5,000,000.”

(h) Loan Documents. All references to the term “Loan Documents” in the Loan
Agreement or the other Loan Documents shall be deemed, and each such reference
is hereby amended, to include, in addition and not in limitation, this
Ratification Agreement and all of the Existing Loan Documents, as ratified,
assumed and adopted by each Borrower and Guarantor pursuant to the terms hereof,
as amended and supplemented hereby, and the Financing Order, as each of the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(i) Letter of Credit Sublimit. The definition of “Letter of Credit Sublimit” in
the Loan Agreement is hereby deleted in its entirety and the following
substituted therefor:

“ ‘Letter of Credit Sublimit’ means $12,500,000.”

 

8



--------------------------------------------------------------------------------

(j) Loan Agreement. All references to the term “Loan Agreement” in the Loan
Agreement or the other Loan Documents shall be deemed, and each such reference
is hereby amended, to mean the Existing Loan Agreement, as amended by this
Ratification Agreement and as ratified, assumed and adopted by each Borrower and
Guarantor pursuant to the terms hereof and the Financing Order, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

(k) Material Adverse Effect. All references to the term “Material Adverse
Effect,” “material adverse effect” or “material adverse change” in the Loan
Agreement, this Ratification Agreement or the other Loan Documents shall be
deemed, and each such reference is hereby amended, to add at the end thereof:
“provided, that, the commencement of the Chapter 11 Cases and the events and
conditions related and/or leading up to and effects thereof shall not constitute
a Material Adverse Effect”.

(l) Obligations. All references to the term “Obligations” in the Loan Agreement,
this Ratification Agreement or the other Loan Documents shall be deemed, and
each such reference is hereby amended, to mean both the Pre-Petition Obligations
and the Post-Petition Obligations.

(m) Permitted Liens. The following clauses (x) and (y) are hereby added to the
definition of “Permitted Liens”:

“(x) Liens on the Collateral granted in favor of the DIP Term Loan Agent to
secure the DIP Term Loan Debt, so long as such Liens are subject to the DIP
Intercreditor Agreement; and

(y) Liens on the Collateral in respect of the Carve-Out; provided, that, any
such Lien on the ABL Priority Collateral, is at all times junior and subordinate
in priority and right of payment to the Liens of Administrative Agent in the ABL
Priority Collateral securing all Obligations.”

(n) Termination Date. The definition of “Termination Date” in the Loan Agreement
is hereby deleted in its entirety and the following substituted therefor:

“ ‘Termination Date’ means the earliest to occur of (a) July 31, 2015,
(b) thirty (30) days after the entry of the Interim Financing Order if the
Permanent Financing Order has not been entered prior to the expiration of such
thirty (30) day period (or such longer period if consented to in writing by the
Agent), (c) the effective date of a plan of reorganization filed in the Chapter
11 Cases pursuant to an order entered by the Bankruptcy Court; provided, that,
relative to the treatment of the liens and claims of each the Loan Agreement and
the Existing Loan Agreement, such plan and the order confirming such plan are
acceptable the Administrative Agent, (d) the acceleration of the DIP Term Loan
Debt or the termination of any commitment thereunder prior to the

 

9



--------------------------------------------------------------------------------

funding of the DIP Term Loan, (e) the date the Bankruptcy Court orders the
conversion of the bankruptcy case of any Debtor to a Chapter 7 liquidation,
(f) the date the Maximum Revolver Amount is terminated either by the Borrowers
pursuant to Section 4.2 or Section 13.1 or by the Required Lenders pursuant to
Section 12.2 or Section 13.1, (g) the date this Agreement is otherwise
terminated for any reason whatsoever (including pursuant to Section 12.2)
pursuant to the terms of this Agreement and (h) the acceleration of the
Obligations or termination of the Commitments hereunder, including without
limitation, as a result of the occurrence of an Event of Default.”

(o) Threshold Amount. The definition of “Threshold Amount” in the Loan Agreement
is hereby deleted in its entirety and the following substituted therefor:

“ ‘Threshold Amount’ means $5,000,000.”

 

  1.3 Interpretation.

(a) For purposes of this Ratification Agreement, unless otherwise defined or
amended herein, including, but not limited to, those terms used or defined in
the recitals hereto, all terms used herein shall have the respective meanings
assigned to such terms in the Loan Agreement.

(b) All references to the terms “Agent,” and “Lenders” shall include their
respective successors and assigns.

(c) All references to the terms “Borrowers”, “Guarantors” or “Debtors” in any of
the Existing Loan Documents shall be deemed and each such reference is hereby
amended to mean and include (as applicable) the Debtors, each as defined herein,
and their successors and assigns (including any trustee or other fiduciary
hereafter appointed as any Debtor’s legal representative, as applicable, or with
respect to any Debtor the property of the estate of such Debtor whether under
Chapter 11 of the Bankruptcy Code or any subsequent Chapter 7 case or cases and
its successor upon conclusion of the Chapter 11 Case of such Debtor, as the case
may be).

(d) All references to any term in the singular shall include the plural and all
references to any term in the plural shall include the singular unless the
context of such usage requires otherwise.

(e) All terms not specifically defined herein which are defined in the Uniform
Commercial Code, as in effect in the State of New York as of the date hereof,
shall have the meaning set forth therein, except that the term “Lien” or “lien”
shall have the meaning set forth in § 101(37) of the Bankruptcy Code.

 

10



--------------------------------------------------------------------------------

  2. ACKNOWLEDGMENT.

2.1 Pre-Petition Obligations. Each Borrower and Guarantor hereby acknowledges,
confirms and agrees that, as of April 7, 2015, Borrowers are indebted to Agent
and Lenders in respect of all Pre-Petition Obligations in the aggregate
principal amount of not less than $52,363,383.57, consisting of (a) Revolving
Loans to each Borrower made pursuant to the Existing Loan Documents in the
aggregate principal amount of not less than $42,152,772.57, together with
interest accrued and accruing thereon, and (b) Letter of Credit Obligations in
the amount of $10,201,611.00, together with interest accrued and accruing
thereon, and all costs, expenses, fees (including attorneys’ fees and legal
expenses) and (d) other charges now or hereafter owed by Borrowers to Agent and
Lenders, all of which are unconditionally owing by Borrowers to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature and
description whatsoever.

2.2 Guaranteed Obligations. Each Guarantor hereby acknowledges, confirms and
agrees that:

(a) all obligations of such Guarantors under the Guarantor Documents are
unconditionally owing by such Guarantor to Agent and Lenders without offset,
defense or counterclaim of any kind, nature and description whatsoever, and

(b) the absolute and unconditional guarantee of the payment of the Pre-Petition
Obligations by such Guarantor pursuant to the Guarantor Documents extends to all
Post-Petition Obligations, subject only to the limitations set forth in the
Guarantor Documents.

2.3 Acknowledgment of Security Interests. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that Agent, for the benefit of itself and the
other Lenders, has and shall continue to have valid, enforceable and perfected
first priority and senior security interests in and liens upon all Pre-Petition
Collateral heretofore granted to Agent and Lenders pursuant to the Existing Loan
Documents as in effect immediately prior to the Petition Date to secure all of
the Obligations, as well as valid and enforceable first priority and senior
security interests in and liens upon all Post-Petition Collateral granted to
Agent, for the benefit of itself and the other Lenders, under the Financing
Order or hereunder or under any of the other Loan Documents or otherwise granted
to or held by Agent and Lenders, in each case, subject only to liens or
encumbrances expressly permitted by the Loan Agreement (including, without
limitation, Permitted Liens) and any other liens or encumbrances expressly
permitted by the Financing Order that may have priority over the liens in favor
of Agent and Lenders.

2.4 Binding Effect of Documents. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that: (a) each of the Existing Loan Documents
to which it is a party was duly executed and delivered to Agent and Lenders by
such Borrower or Guarantor and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower or Guarantor
contained in the Existing Loan Documents constitute the legal, valid and binding
obligations of such Borrower or Guarantor enforceable against it in accordance
with the terms thereof, and such Borrower or Guarantor has no valid defense,
offset or counterclaim to the enforcement of such obligations, and (c) Agent and
Lenders are and shall be entitled to all of the rights, remedies and benefits
provided for in (i), subject to the entry and terms of the Financing Orders, the
Loan Documents and (ii) the Financing Order.

 

11



--------------------------------------------------------------------------------

  3. ADOPTION AND RATIFICATION.

Each Borrower and Guarantor hereby (a) ratifies, assumes, adopts and agrees to
be bound by all of the Existing Loan Documents to which it is a party and
(b) agrees to pay all of the Pre-Petition Obligations in accordance with the
terms of such Existing Loan Documents, as amended by this Ratification
Agreement, and in accordance with the Financing Order. All of the Existing Loan
Documents are hereby incorporated herein by reference and hereby are and shall
be deemed adopted and assumed in full by Borrowers and Guarantors, each as
Debtor and Debtor-in-Possession, and considered as agreements between such
Borrowers or Guarantors, on the one hand, and Agent and Lenders, on the other
hand. Each Borrower and Guarantor hereby ratifies, restates, affirms and
confirms all of the terms and conditions of the Existing Loan Documents, as
amended and supplemented pursuant hereto and the Financing Order, and each
Borrower and Guarantor agrees to be fully bound, as Debtor and
Debtor-in-Possession, by the terms of the Loan Documents to which such Borrower
or Guarantor is a party.

 

  4. GRANT OF SECURITY INTEREST.

As collateral security for the prompt performance, observance and payment in
full of all of the Obligations (including the Pre-Petition Obligations and the
Post-Petition Obligations), Borrowers and Guarantors, each as Debtor and
Debtor-in-Possession, hereby grant, pledge and assign to the Collateral Agent,
for the benefit of itself and the other Secured Parties, and also confirm,
reaffirm and restate the prior grant to Collateral Agent and the other Secured
Parties of, continuing security interests in and liens upon, and rights of
setoff against, all of the Collateral.

 

  5. ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

In addition to the continuing representations, warranties and covenants
heretofore and hereafter made by Borrowers and Guarantors to Agent and Lenders,
whether pursuant to the Loan Documents or otherwise, and not in limitation
thereof, each Borrower and Guarantor hereby represents, warrants and covenants
to Agent and Lenders the following (which shall survive the execution and
delivery of this Ratification Agreement), the truth and accuracy of which, or
compliance with, to the extent such compliance does not violate the terms and
provisions of the Bankruptcy Code, shall be a continuing condition of the making
of Revolving Loans by Agent and Lenders:

5.1 Financing Order. The Interim Financing Order (and, following the expiration
of the Interim Financing Period defined therein, the Permanent Financing Order)
has been duly entered, is valid, subsisting and continuing and has not been
vacated, modified, reversed on appeal, or vacated or modified by any order of
the Bankruptcy Court (other than as consented to by Agent) and is not subject to
any pending appeal or stay.

5.2 Use of Proceeds. All Revolving Loans and Letters of Credit provided by
Administrative Agent or any Lender to Borrowers pursuant to the Financing
Orders, the Loan Agreement or otherwise, shall be used by Debtors and their
Subsidiaries and for general operating and working capital purposes in the
ordinary course of business of the Debtors and

 

12



--------------------------------------------------------------------------------

their Subsidiaries in accordance with the Budget pursuant to Section 5.3 of this
Ratification Agreement; for the avoidance of doubt, no proceeds of the Revolving
Loans or any Letters of Credit shall be used to fund or ensure that adequate
funds are set aside for or available to fund the Carve-Out obligations. Unless
authorized by the Bankruptcy Court and approved by Agent in writing, no portion
of any administrative expense claim or other claim relating to the Chapter 11
Cases shall be paid with the proceeds of such Revolving Loans or Letters of
Credit provided by Agent and Lenders to Borrowers, other than those
administrative expense claims and other claims relating to the Chapter 11 Cases
directly attributable to the operation of the business of any Borrower or
Guarantor in the ordinary course of such business in accordance with the Loan
Documents.

 

  5.3 Budget.

(a) Borrowers have prepared and delivered to Administrative Agent and Lenders a
fourteen (14) week post-petition Budget. The Budget has been thoroughly reviewed
by the Borrowers and their management and sets forth, for the periods covered
thereby, projected weekly cash receipts, disbursements, net cash flow, net
sales, eligible accounts, eligible inventory, payable float, loans and
availability for each week of the fourteen (14) consecutive week period
commencing with the week ending April 17, 2015.

(b) Not later than 11:59 p.m. (Eastern time) on the Wednesday of each week
commencing on April 22, 2015, Borrowers shall furnish to Administrative Agent,
in form and substance satisfactory to Administrative Agent, a report in form
satisfactory to the Administrative Agent (the “Budget Compliance Report”) that
(i) sets forth for the immediately preceding week and on a cumulative, weekly
roll-forward basis through the end of such week the actual results for the
following items: (A) net cash flow, (B) excess availability, and (C) loan
balance, noting therein variances from values set forth for such periods in the
Budget, and (ii) an explanation for all material variances, certified by the
chief financial officer of the Borrowers. Such report/reconciliation shall also
note any variances with values set forth in the Budget as of the day of such
report/reconciliation.

(c) Each Debtor acknowledges, confirms and agrees that, for each period measured
in a Budget Compliance Report in accordance with Section 5.3(b) of this
Ratification Agreement, the actual “Net Cash Flow (Deficit)” excluding
“Bankruptcy Professional Fees” (measured on a cumulative, weekly roll-forward
basis) shall not vary more than fifteen percent (15%) from the “Net Cash Flow
(Deficit)” excluding “Bankruptcy Professional Fees” set forth in the Budget in
respect of such period (measured on a cumulative, weekly roll-forward basis).

(d) Each Debtor hereby confirms, acknowledges and agrees that, unless waived in
writing by Administrative Agent, (i) a failure to maintain the deviations in the
Budget in an amount equal to or less than the percentage set forth in
Section 5.3(c) hereof shall constitute a material deviation from the Budget and
an additional Event of Default (each, a “Material Budget Deviation”) and
(ii) the failure to deliver any reports with respect to any Budget, in form and
substance satisfactory to Administrative Agent, as provided in Section 5.3(b)
hereof shall constitute an Event of Default. Notwithstanding any approval by
Administrative Agent or any Lender of the Budget or any subsequent or amended
Budget(s),

 

13



--------------------------------------------------------------------------------

Agent and Lenders will not, and shall not be required to, provide any Revolving
Loans or Letters of Credit to Borrower pursuant to the Budget, but shall only
provide Revolving Loans and Letters of Credit in accordance with the terms and
conditions set forth in the Loan Agreement as amended by this Ratification
Agreement, the other Loan Documents and the Financing Order. Agent and Lenders
are relying upon the Borrowers’ delivery of, and compliance with, the Budget in
accordance with this Section 5.3 in determining to enter into the post-petition
financing arrangements provided for herein.

(e) Notwithstanding any projected amounts set forth in the Budget relating to
the costs and expenses of Agent and the other Secured Parties that are
reimbursable by Borrowers or any other amounts owing by Borrowers to Agent and
the Secured Parties (including, without limitation reasonable attorneys and
consulting fees and expenses) in accordance with the Loan Agreement and the
other Loan Documents, such projections shall not limit, impair, modify or waive
the Loan Parties’ obligation to pay the actual amounts due to Agent and/or the
other Secured Parties in respect of such costs, expenses and other amounts owing
to Agent and Lenders in accordance with the Loan Agreement and the other Loan
Documents.

 

  5.4 [Reserved].

5.5 Ratification of Deposit Account Control Agreement. To the extent Agent deems
it necessary in its reasonable discretion and upon Agent’s request, Borrowers
and Guarantor shall promptly provide Agent with evidence, in form and substance
satisfactory to Agent, that the Deposit Account Control Agreement (as defined in
the Financing Order) and other deposit account arrangements provided for under
Section 6.9 of the Loan Agreement have been ratified and amended by the parties
thereto, or their respective successors in interest to reflect the commencement
of the Chapter 11 Cases, that each Borrower and each Guarantor, as Debtor and
Debtor-in-Possession, is the successor in interest to such Borrower or
Guarantor, that the Obligations include both the Pre-Petition Obligations and
the Post-Petition Obligations, that the Collateral includes both the
Pre-Petition Collateral and the Post-Petition Collateral as provided for.

5.6 ERISA. Each Borrower and Guarantor hereby represents and warrants with, to
and in favor of Agent and Lenders that (a) there are no liens, security
interests or encumbrances upon, in or against any assets or properties of any
Borrower or Guarantor arising under ERISA, whether held by the Pension Benefit
Guaranty Corporation (the “PBGC”) or the contributing sponsor of, or a member of
the controlled group thereof, any pension benefit plan of any Borrower or
Guarantor and (b) no notice of lien has been filed by the PBGC (or any other
Person) pursuant to ERISA against any assets or properties of any Borrower or
Guarantor.

5.7 Carve-Out. The Carve-Out shall be junior and subordinate in priority and the
right of payment to the right to payment and liens granted to Administrative
Agent and Lenders in the ABL Priority Collateral securing all Obligations.

 

14



--------------------------------------------------------------------------------

  6. DIP FACILITY FEE.

Borrowers shall pay to Agent, for the account of Lenders on a pro rata basis
according to their respective Commitments, a debtor-in-possession financing
facility fee, in the amount of $90,000, on account of the financing provided by
Agent and Lenders to Borrowers in the Chapter 11 Cases, which fee shall be fully
earned and due and payable on the date hereof and which may be charged directly
to the loan account of any Borrower maintained by Agent.

 

  7. AMENDMENTS.

7.1 Increase in Maximum Revolver Amount. Section 2.5 of the Loan Agreement is
hereby by deleted in its entirety and the following substituted therefor:

“2.5 Increase in Maximum Revolver Amount. Intentionally deleted.”

7.2 Limits and Sublimits. Section 2 of the Loan Agreement is hereby amended by
adding the following new Section 2.6 at the end of such Section:

“2.6 Limit and Sublimit Construction. All limits and sublimits set forth in this
Agreement, and any formula or other provision to which a limit or sublimit may
apply, shall be determined on an aggregate basis considering together both the
Pre-Petition Obligations and the Post-Petition Obligations.”

7.3 Payments. Section 4.4 of the Loan Agreement is hereby amended by adding the
following at the end of such Section:

“Without limiting the generality of the foregoing, Administrative Agent may, in
its discretion, apply any such payments or proceeds first, to the Pre-Petition
Obligations until such Pre-Petition Obligations are paid and satisfied in full
and second, to the Post-Petition Obligations until such Post-Petition
Obligations are paid and satisfied in full.”

7.4 Appraisals. Section 6.5 of the Loan Agreement is hereby deleted in its
entirety and the following substituted therefor:

“Section 6.5 Appraisals. Not more frequently than three (3) times (with respect
to each category of Collateral) during any twelve (12) month period at the
Agents’ request, the Loan Parties shall, at their expense and upon such Agent’s
request, provide the Agents with appraisals or updates for each category of the
Collateral from credentialed appraisers, and prepared in a form and on a basis,
reasonably satisfactory to the Agents, such appraisals and updates to include,
without limitation, information required by Requirements of Law and by the
internal policies of the Agents and Lenders, and such other appraisals as Agents
may request at any time an Event of Default exists or has occurred and is
continuing at the expense of Loan Parties or otherwise at any other times at the
expense of Agents and Lenders.”

 

15



--------------------------------------------------------------------------------

7.5 Field Examinations. Section 6.6(a) of the Loan Agreement is hereby amended
by deleting the fourth sentence thereof and the following substituted therefor:

“The Collateral Agent shall have the right, at any time, in the Collateral
Agent’s name or in the name of a nominee of the Collateral Agent, (i) to verify
the validity, amount, or any other matter relating to the Accounts, Inventory,
or other Collateral, by mail, telephone, or otherwise of up to (10) Accounts
each month and (ii) to conduct not more than three (3) field examinations (in
addition to the appraisals referred to in Section 6.5) in any twelve (12) month
period at the expense of Borrowers; except, that, (A) at any time that an
Availability Trigger Event has occurred and is continuing (other than due to the
occurrence of an Event of Default), the Collateral Agent may conduct not more
than four (4) field examinations during any twelve (12) month period at the
expense of Borrowers, (B) at any time an Event of Default exists or has occurred
and is continuing Agents may conduct as many field examinations at the expense
of Loan Parties, as Agents may require; provided, that, notwithstanding the
limitations set forth in clauses (A) and (B) above Agents may conduct more than
the number of field examinations provided therein at Agents and Lenders expense.
Notwithstanding anything to the contrary set forth in Sections 6.5 and 6.6
hereof, Agents shall have the right to conduct at least one field examination
and one appraisal during the Chapter 11 Case, at the expense of Borrowers.”

7.6 Collection of Accounts; Payments. The first sentence of Section 6.9(a) of
the Loan Agreement is hereby deleted and the following substituted therefor:

“The Borrowers shall maintain a Payment Account (the “Payment Account”) with
Wells Fargo Bank, National Association into which all Account collections of the
Loan Parties and proceeds of the ABL Priority Collateral shall be deposited, and
shall also establish and maintain all zero balance, payroll and credit card
accounts with Wells Fargo Bank, National Association (together with the Primary
Payment Account, the “Primary Accounts”).”

7.7 Additional Financial Reporting Requirements. Section 7.2 of the Loan
Agreement is hereby amended by adding the following new Sections 7.2(m) and (n):

“(m) Each Loan Party shall also provide Administrative Agent and Lenders with
copies of all financial reports, schedules and other materials and information
at any time furnished by or on

 

16



--------------------------------------------------------------------------------

behalf of any Loan Party to the Bankruptcy Court, or the U.S. Trustee or to any
creditors’ committee or such Loan Party’s shareholders, substantially
concurrently with the delivery thereof to the Bankruptcy Court, creditors’
committee, U.S. Trustee or shareholders, as the case may be; and

(n) Borrowers shall provide Administration Agent with copies of each Committed
Loan Notice (as such term is defined in the DIP Term Loan Agreement) and each
Withdrawal Notice (as such term is defined in the DIP Term Loan Agreement)
delivered by Loan Parties under the DIP Term Loan Agreement.”

7.8 Mergers, Consolidations, Sales, Acquisitions. Notwithstanding anything to
the contrary contained in Section 10.1 of the Loan Agreement or any other
provision of the Loan Agreement or any of the other Loan Document, the Loan
Parties will not, and will not be permitted to engage in any of the mergers,
consolidations, sales, acquisitions, dispositions or other transactions
otherwise permitted pursuant to clauses 10.1(a) through (j) thereof (other those
permitted pursuant to clauses (d)(i), (vi) through (ix), (xiv), (e) and (f), to
the extent such transactions are specifically set forth in the Budget and
subject to the terms of the DIP Intercreditor Agreement.

7.9 Distributions; Restricted Investments. Notwithstanding anything to the
contrary contained in Section 10.2 of the Loan Agreement or any other provision
of the Loan Agreement or any of the other Loan Documents, the Loan Parties will
not, and will not permit any Subsidiary, after the date hereof, to make any
Distribution or Investment permitted in Section 10.2 of the Loan Agreement,
except for Distributions permitted by Subsections 10.2(a)(viii), (xi)(so long as
any such Distributions are not made to Holdings) and (xvii)(A) and (B), to the
extent specifically set forth in the Budget.

7.10 DIP Term Loan Debt. Section 10.5(w) of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:

“(w) Debt incurred under the DIP Term Loan Facility in an aggregate principal
amount at any time outstanding not to exceed $40,000,000, all on the terms and
conditions set forth in the DIP Term Loan Documents (as in effect on the date
hereof); provided, that all amounts repaid may not be reborrowed and the DIP
Intercreditor Agreement is in full force and effect.”

7.11 Debt. Notwithstanding anything to the contrary contained in Section 10.5 of
the Loan Agreement or any other provision of the Loan Agreement or any of the
other Loan Documents, the Loan Parties will not, and will not permit any
Subsidiary, after the date hereof, to, create, incur, assume, suffer to exist,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Debt for borrowed money (other than the PBGC Note, Debt incurred
pursuant to the Loan Agreement and the other Loan Documents and DIP Term Loan
Debt pursuant to Section 10.5(w) of the Loan Agreement and subject to the DIP
Intercreditor Agreement), without in each case the prior written consent of
Administrative Agent and Collateral Agent (and no such consent shall be implied,
from any other action, inaction or

 

17



--------------------------------------------------------------------------------

acquiescence by Administrative Agent, Collateral Agent or any Lender); for the
avoidance of doubt, the outstanding amount of the Term Loan Debt on the date
hereof is approximately $248,550,836.24, plus accrued but unpaid interest and
other unpaid fees, charges, costs and expenses as required under the Term Loan
Documents, and no additional Debt other than fees and expenses may be incurred
under the Term Loan Documents after the date hereof.

7.12 Liens. Notwithstanding anything to the contrary contained in Section 10.10
of the Loan Agreement or any other provision of the Loan Agreement or any of the
other Loan Documents, the Loan Parties will not, and will not permit any
Subsidiary, after the date hereof, to, create, incur, assume or suffer to exist,
directly or indirectly, any Lien on or with respect to any of its assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom (other than (a) Permitted Liens existing on the Petition Date and
(b) Liens securing the Obligations, without in each case the prior written
consent of the Administrative Agent (and no such consent shall be implied, from
any other action, inaction or acquiescence by Agent or any other Secured Party).

7.13 Prepayments and Amendments. Notwithstanding anything to the contrary
contained in Section 10.6 of the Loan Agreement or any other provision of the
Loan Agreement or any of the other Loan Documents, the Loan Parties will not,
and will not permit any Subsidiary, after the date hereof, to make any payment
on account of, or optionally prepay, redeem, defease, purchase, or otherwise
acquire, Debt (other than (i) the Obligations and (ii) regularly scheduled and
mandatory payments of interest and principal in respect of the DIP Term Loan
Debt in accordance with the DIP Term Loan Agreement, in accordance with the
Budget and subject to the DIP Intercreditor Agreement) without in each case the
prior written consent of the Administrative Agent and the Collateral Agent (and
no such consent shall be implied, from any other action, inaction or
acquiescence by Administrative Agent, the Collateral Agent or any Lender).

7.14 Capital Expenditures. Section 10.13 of the Loan Agreement is hereby deleted
in its entirety and the following substituted thereof:

“10.13 Capital Expenditures. On or after the effective date of the Ratification
Agreement, no Loan Party shall make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures not exceeding, in the
aggregate for all Loan Parties and their Subsidiaries, an amount equal to the
lesser of (a) $2,300,000 and (b) capital expenditures set forth in the Budget
through the Termination Date.”

7.15 Fixed Charge Coverage Ratio. Section 10.14 of the Loan Agreement is hereby
by deleted in its entirety and the following substituted therefor:

“10.14 Fixed Charge Coverage Ratio. Intentionally deleted.”

 

18



--------------------------------------------------------------------------------

7.16 Events of Default. Section 10.1 of the Loan Agreement is hereby amended as
follows:

(a) Section 12.1(d) of the Loan Agreement is hereby by deleted in its entirety
and the following substituted therefor:

“(d) (i) Any Loan Party (A) fails to make any payment when due, after lapse of
all applicable grace, cure or notice periods (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise), in respect of any Debt
(other than Debt under the Loan Documents and Debt under Swap Contracts) having
an aggregate original principal amount of more than the Threshold Amount or
(B) fails to observe or perform any other agreement or condition relating to any
such Debt or contained in any instrument or agreement evidencing or securing
such Debt, or any other event occurs, in each case, and continues, after any
applicable grace, cure or notice period, the effect of which default or other
event is to cause, or to permit, after lapse of all applicable grace, cure or
notice periods, the holder or holders of such Debt (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Debt or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Debt to be made, in each case, prior to its stated
maturity; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined, or as such comparable term may be used and defined, in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which any Borrower or any of its Subsidiaries is the “Defaulting Party” (as
defined, or as such comparable term may be used and defined, in such Swap
Contract) or (B) any “Termination Event” (as defined, or as such comparable term
may be used and defined, in such Swap Contract) under such Swap Contract as to
which any Borrower or any of its Subsidiaries is an Affected Party (as defined,
or as such comparable term may be used and defined, in such Swap Contract) and,
in either event, the Swap Termination Value owed by such Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount.”

(b) Section 12.1(e) of the Loan Agreement are hereby amended to delete all
references to “any Loan Party” and substitute “any obligor (other than Debtors)”
therefor.

(c) Section 12.1 of the Loan Agreement is hereby amended by (i) deleting the
reference to the word “or” at the end of Section 10.1(o), (ii) replacing the
period appearing at the end of Section 12.1(p) with a semicolon, and
(iii) adding the following:

“(q) the occurrence of any condition or event which permits Administrative Agent
and Lenders to exercise any of the remedies set forth in the Financing Order,
including, without limitation, any “Event of Default” (as defined in any
Financing Order);

 

19



--------------------------------------------------------------------------------

(r) the termination or non-renewal of the Loan Documents as provided for in any
Financing Order;

(s) any Loan Party suspends or discontinues or is enjoined by any court or
governmental agency from continuing to conduct all or any material part of its
business, or a trustee or examiner with expanded powers is appointed for any
Loan Party, or any of their respective properties;

(t) any act, condition or event occurring after the Petition Date that has or
would reasonably expect to have a Material Adverse Effect upon the assets of the
Loan Parties (taken as a whole), or the Collateral or the rights and remedies of
Administrative Agent and Lenders under the Loan Agreement or any other Loan
Documents or any Financing Order;

(u) conversion of any Chapter 11 Case to a Chapter 7 case under the Bankruptcy
Code;

(v) dismissal of any Chapter 11 Case or any subsequent Chapter 7 case either
voluntarily or involuntarily;

(w) grant of a lien on or other interest in any property of any Loan Party,
other than a Permitted Lien or a lien or encumbrance permitted by any Financing
Order, which is superior to or ranks in parity with any Agent’s security
interest in or lien upon the Collateral;

(x) the grant of an administrative expense claim in any Chapter 11 Case which is
superior to or ranks in parity with the rights of the Administrative Agent
(other than administrative expense claim permitted by any Financing Order or the
Ratification Agreement, the Carve-Out and the claims under the DIP Term Loan
Credit Facility to the extent set forth herein);

(y) the failure of Borrowers or Guarantors to comply with any Financing Order or
any Financing Order shall be modified, reversed, revoked, remanded, stayed,
rescinded, vacated or amended on appeal or by the Bankruptcy Court without the
prior written consent of Administrative Agent (and no such consent shall be
implied from any other authorization or acquiescence by Administrative Agent or
any Lender);

(z) the appointment of a trustee pursuant to Sections 1104(a)(1) or 1104(a)(2)
of the Bankruptcy Code;

 

20



--------------------------------------------------------------------------------

(aa) the appointment of an examiner with special powers pursuant to
Section 1104(a) of the Bankruptcy Code;

(bb) the filing of a plan of reorganization or liquidation by or on behalf of
any Loan Party, to which Administrative Agent has not consented in writing,
which does not provide for payment in full of all Obligations on the effective
date thereof in accordance with the terms and conditions contained herein;

(cc) the confirmation of any plan of reorganization or liquidation in the
Chapter 11 Case of any Loan Party, to which Administrative Agent has not
consented to in writing, which does not provide for payment in full of all
Obligations on the effective date thereof in accordance with the terms and
conditions contained herein;

(dd) the filing of a motion by any Debtor (or any Affiliate) that is not
dismissed or denied within thirty (30) days after the date of filing such motion
seeking, or the entry of any order permitting, recovery from any portion of the
Collateral (or from Agent or any of the Lenders directly) any costs or expenses
of preserving or disposing of the Collateral under section 506(c) or section
552(b) of the Bankruptcy Code (or otherwise);

(ee) if, for whatever reason and at any time, the Board of Directors of any
Debtor as of the Petition Date should fail to have the full and exclusive right
and control over the business and affairs of such Debtor and all decisions
affecting the business and affairs of such Debtor, in each case subject only to
(a) the power and authority of the Bankruptcy Court in the Chapter 11 Cases and
(b) any provision of applicable law that limits the director or directors of
such Debtor from having the full and exclusive right or control;

(ff) any Material Budget Deviation, as defined in Section 5.3(d) of the
Ratification Agreement;

(gg) a determination by the DIP Term Loan Agent or otherwise in accordance with
the DIP Term Loan Documents, after delivery by Borrowers of a Notice of
Withdrawal (as such term is defined in the DIP Term Loan Agreement, as in effect
on the date hereof) that Borrowers have failed to satisfy the conditions set
forth in the DIP Term Loan Agreement required with respect to any periodic
Withdrawal (as such term is defined in the DIP Term Loan Agreement in effect on
the date hereof) of funds from the DIP Term Loan Funding Account;

 

21



--------------------------------------------------------------------------------

(hh) any future proceedings which may develop out of any such cases, including
liquidation in bankruptcy, shall have been entered within five (5) days after
the commencement of the Chapter 11 Case and be in full force and effect and not
have been vacated, reversed, modified, amended or stayed and not be subject to a
pending appeal or motion for leave to appeal or other proceeding to set aside
such order or challenge to the relief provided for in it, except as consented to
in writing by Administrative Agent; or

(ii) the Term Borrowing (as such term is defined in the DIP Term Loan Agreement,
as in effect on the date hereof) shall not have been deposited into the DIP Term
Loan Funding Account within two (2) Business Days following the earlier of
(1) the delivery of the Committed Loan Notice as such term is defined in the DIP
Term Loan Agreement (as in effect on the date hereof) by the Borrower and
(2) two (2) Business Days after the entry of the Interim Financing Order. ”

7.17 Right to Cure. Section 12.3 of the Loan Agreement is hereby by deleted in
its entirety and the following substituted therefor:

“12.3 Right to Cure. Intentionally deleted.”

7.18 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
Section 16.3(a) of the Loan Agreement is hereby amended by deleting the period
and adding the following at the end thereof:

“EXCEPT TO THE EXTENT THAT THE PROVISIONS OF THE BANKRUPTCY CODE ARE APPLICABLE
AND SPECIFICALLY CONFLICT WITH THE FOREGOING.”

7.19 Notices. Section 16.8 of the Loan Agreement is hereby amended by adding
that any notices, requests and demands also be sent to the following parties:

 

If to Agent:

Wells Fargo Bank, National Association

100 Park Avenue, 14th Floor

New York, NY 100017

Attention: Guido Cuomo

Telephone No.: 212-545-4482

Telecopy No.: 855-434-1989

with a copy to:

Otterbourg P.C.

230 Park Avenue

New York, New York 10169

Telephone No.: 212-661-9100

Facsimile No.: 212-682-6104

Attn: Jonathan N. Helfat, Esq.

 

22



--------------------------------------------------------------------------------

  8. RELEASE.

 

  8.1 Release of Pre-Petition Claims.

(a) Upon the earlier of (i) the entry of the Permanent Financing Order or
(ii) the entry of an Order extending the term of the Interim Financing Order
beyond thirty (30) calendar days after the date of the Interim Financing Order,
in consideration of the agreements of Agent and Lenders contained herein and the
making of any Revolving Loans by Agent and Lenders, each Loan Party, pursuant to
the Loan Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, on behalf of itself and its
respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent, each Lender and their respective successors and assigns, and
their present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees and other
representatives (Agent, each Lender and all such other parties being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Pre-Petition
Released Claim” and collectively, “Pre-Petition Released Claims”) of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which any Borrower or Guarantor, or any of their respective successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the day and date of this Agreement, including, without limitation, for or on
account of, or in relation to, or in any way in connection with the Loan
Agreement, as amended and supplemented through the date hereof, and the other
Loan Documents.

(b) Upon the earlier of (i) the entry of the Permanent Financing Order or
(ii) the entry of an Order extending the term of the Interim Financing Order
beyond thirty (30) calendar days after the date of the Interim Financing Order,
each Loan Party, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with each Releasee that it will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Releasee on the basis of any
Pre-Petition Released Claim released, remised and discharged by each Borrower
and Guarantor pursuant to this Section 8.1. If any Loan Party violates the
foregoing covenant, Loan Parties agree to pay, in addition to such other damages
as any Releasee may sustain as a result of such violation, all attorneys’ fees
and costs incurred by any Releasee as a result of such violation.

8.2 Release of Post-Petition Claims. Upon (a) the receipt by Agent, on behalf of
itself and the other Lenders, of payment in full of all Obligations in cash or
other immediately available funds, plus cash collateral or other collateral
security acceptable to Agent to secure any Obligations that survive or continue
beyond the termination of the Loan Documents, and (b) the termination of the
Loan Documents (the “Payment Date”), in consideration of the agreements of Agent
and Lenders contained herein and the making of any Revolving Loans by Agent and

 

23



--------------------------------------------------------------------------------

Lenders, each Loan Party hereby covenants and agrees to execute and deliver in
favor of Agent and Lenders a valid and binding termination and release
agreement, in form and substance satisfactory to Agent. If any Loan Party
violates such covenant, Loan Parties agree to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

 

  8.3 Releases Generally.

(a) Each Loan Party understands, acknowledges and agrees that the releases set
forth above in Sections 8.1 and 8.2 hereof may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such releases.

(b) Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the releases
set forth in Section 8.1 hereof and, when made, Section 8.2 hereof.

 

  9. CONDITIONS PRECEDENT.

In addition to any other conditions contained herein or the Loan Agreement, as
in effect immediately prior to the Petition Date, with respect to the Revolving
Loans and other financial accommodations available to Borrowers (all of which
conditions, except as modified or made pursuant to this Ratification Agreement
shall remain applicable to the Revolving Loans and be applicable to other
financial accommodations available to Borrowers), the following are conditions
to Agent’s and Lenders’ obligation to extend further loans, advances or other
financial accommodations to Borrowers pursuant to the Loan Agreement:

9.1 Borrowers and Guarantors shall furnish to Agent and Lenders all financial
information, projections, budgets, business plans, cash flows and such other
information as Agent and Lenders shall reasonably request from time to time;

9.2 as of the Petition Date, the Existing Loan Documents shall not have been
terminated;

9.3 Loan Parties shall have commenced a voluntary case under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware by no later than April 7, 2015. Loan Parties shall have complied in
full with the notice and other requirements of the Bankruptcy Code in a manner
reasonably acceptable to Agent and its counsel, with respect to the Interim
Financing Order) and Agent shall have received such evidence thereof as it shall
reasonably require. All of the first day orders entered by the Bankruptcy Court
at the time of the commencement of the Chapter 11 Case shall be in form and
substance reasonably satisfactory to Agent;

9.4 no trustee or examiner with expanded powers shall have been appointed or
designated with respect to any Borrower or Guarantor, as Debtor and
Debtor-in-Possession, or its respective business, properties and assets and no
motion or proceeding shall be pending seeking such relief;

 

24



--------------------------------------------------------------------------------

9.5 the Interim Financing Order or other Order(s) of the Bankruptcy Court shall
ratify and amend the cash management arrangements of Borrowers and Guarantors to
reflect the commencement of the Chapter 11 Cases, that each Debtor, as Debtor
and Debtor-in-Possession, is the successor in interest to such Borrower or
Guarantor, as the case may be, that the Obligations include both the
Pre-Petition Obligations and the Post-Petition Obligations, that the Collateral
includes both the Pre-Petition Collateral and the Post-Petition Collateral as
provided for in this Ratification Agreement;

9.6 the execution and delivery of this Ratification Agreement to be delivered in
connection herewith by Borrowers and Guarantors in form and substance
satisfactory to Agent;

9.7 the execution or delivery to Agent and Lenders of all other Loan Documents,
and other agreements, documents and instruments which, in the good faith
judgment, of Agent are necessary or appropriate. The implementation of the terms
of this Ratification Agreement and the other Loan Documents, as modified
pursuant to this Ratification Agreement, all of which contains provisions,
representations, warranties, covenants and Events of Default, as are
satisfactory to Agent and its counsel;

9.8 satisfactory review by counsel for Agent of legal issues attendant to the
post-petition financing transactions contemplated hereunder;

9.9 Each Borrower and Guarantor shall comply in full with the notice and other
requirements of the Bankruptcy Code and the applicable Bankruptcy Rules with
respect to any relevant Financing Order in a manner prescribed by the Bankruptcy
Code and the applicable Bankruptcy Rules, and an Interim Financing Order shall
have been entered by the Bankruptcy Court (the “Interim Financing Order”)
acceptable to Agent and its counsel, and the Interim Financing Order authorizing
the secured financing under the Loan Documents as ratified and amended hereunder
on the terms and conditions set forth in this Ratification Agreement and, among
other things, modifying the automatic stay, authorizing and granting the senior
security interest in liens in favor of Agent and Lenders described in this
Ratification Agreement and in the Interim Financing Order, the Permanent
Financing Order and granting super-priority expense claims to Agent and Lenders
with respect to all obligations due Agent and Lenders, subject to no priority
claim or administrative expenses of the Chapter 11 Case or any other entity
(other than the Carve-Out and the super-priority administrative claim in respect
of the DIP Term Loan Facility to the extent provided in the Ratification
Agreement). The Financing Orders shall authorize post-petition financing under
the terms set forth in this Ratification Agreement in an amount acceptable to
Administrative Agent and Lenders, in their sole discretion, and it shall contain
such other terms or provisions as Administrative Agent and its counsel shall
require;

9.10 Reserved;

9.11 with respect to further credit after expiration of the Interim Financing
Order, on or before the expiration of the Interim Financing Order, the
Bankruptcy Court shall have entered a Permanent Financing Order authorizing the
secured financing on the terms and conditions set forth in this Ratification
Agreement, granting to Agent and Lenders the senior security interests and liens
described above and super-priority administrative expense claims

 

25



--------------------------------------------------------------------------------

described above (except as otherwise specifically provided in the Interim
Financing Order), and modifying the automatic stay and other provisions required
by Agent and its counsel (“Permanent Financing Order”). Neither Agent nor any
Lender shall provide any Revolving Loans (or other financial accommodations)
other than those authorized under the Interim Financing Order unless, on or
before the expiration of the Interim Financing Order, the Permanent Financing
Order shall have been entered, and there shall be no appeal or other contest
with respect to either the Interim Financing Order or the Permanent Financing
Order and the time to appeal to contest such order shall have expired;

9.12 other than the voluntary commencement of the Chapter 11 Cases, no material
impairment of the priority of Agent’s and Lenders’ security interests in the
Collateral shall have occurred from the date of the latest field examinations of
Agent and Lenders to the Petition Date;

9.13 Borrowers shall have delivered to Agent, on terms and conditions
satisfactory to Agent, a plan of reorganization which provides for, among other
things, either (i) the conversion of the Loan Agreement (as amended by this
Ratification Agreement) into an exist facility on terms and conditions
acceptable to the Borrowers, the Agent and the Lenders, on terms and conditions
acceptable to Agent and Lenders or (ii) the indefeasible payment in full of all
of the obligations owing to Agent and Lenders.

9.14 Receipt by Agent, each in form and substance satisfactory to Agent, of
(i) the initial Budget, (ii) an income statement and balance sheet as of the end
of the most recent fiscal month for each of the Borrowers, and a comparison of
such information to information for the same period in the immediately preceding
year, each in form and substance satisfactory to Agent, provided that if the
Chapter 11 Case commences on or prior to the twelfth (12th) business day of any
calendar month, such income statement and balance sheet may be as of the end of
the fiscal month immediately preceding the most recent fiscal month,
(iii) projected monthly balance sheets, income statements, statements of cash
flows and availability of Borrowers and Guarantors for the period through the
end of the Loan Agreement, in each case as to the projections, with the results
and assumptions set forth in all of such projections in form and substance
satisfactory to Agent, (iv) any updates or modifications to the projected
financial statements of Borrowers and Guarantors previously received by Agent,
in each case in form and substance satisfactory to Agent, and (v) copies of
satisfactory interim unaudited financial statements for each month ended since
the last audited financial statements for which financial statements are
available;

9.15 Borrowers and Guarantors shall have executed and delivered all of the
documents necessary to consummate the DIP Term Loan Facility as described in the
Term Sheet for Proposed Debtor-in-Possession Financing, dated March 31, 2015
(the “DIP Term Loan Facility Term Sheet”), issued by certain of the Pre-Petition
Term Loan Lenders, providing for a super-priority, priming term loan in an
aggregate principal amount of not less than $40,000,000 minus the amount of fees
set forth in Section 2.07(c) of the DIP Term Loan Agreement, and (i) On or
before the date hereof, Borrower shall have delivered a Committed Loan Notice
(as such term is defined in the DIP Term Loan Agreement, as in effect on the
date hereof) to the DIP Term Loan Agent (a copy of which sent to the Agent)
effecting the Term Borrowing (as such term is defined in the DIP Term Loan
Agreement, as in effect on the date hereof), and

 

26



--------------------------------------------------------------------------------

(ii) Borrowers shall have the ability to draw down the proceeds of the DIP Term
Loan in accordance with the terms of the DIP Term Loan Agreement following the
date on which the Interim Financing Order has been entered to fund the expenses
and disbursements set forth in the Budget.

9.16 The Financing Orders shall confirm the following lien priorities: (a) with
respect to the Term Priority Collateral, first, subject to the payment of
Allowed Professional Fees subject to the Carve-Out, the DIP Term Loan Agent and
Term Loan Lenders to secure the DIP Term Loan Debt, second, the Term Loan Agent
and Term Loan Lenders to secure the Term Loan Debt, and third, Agent and the
other Secured Parties to secure the Obligations, and (b) with respect to the ABL
Priority Collateral, first, Agent and the other Secured Parties to secure the
Obligations, second, subject to the payment of Allowed Professional Fees subject
to the Carve-Out, the DIP Term Loan Agent and the DIP Term Loan Lenders to
secure the DIP Term Loan Debt, and third, the Term Loan Agent and the Term Loan
Lenders to secure the Term Loan Debt.

9.17 Agent, for the benefit of itself and the other Secured Parties, shall hold
perfected, priority security interests in and liens upon the ABL Priority
Collateral and no less than a third priority (exclusive of the Carve-Out but
only to the extent such claims extend or apply to the proceeds of the Term
Priority Collateral) security interest in the Term Loan Priority Collateral
(including without limitation the DIP Term Loan Funding Account, to the extent
that the DIP Term Loan Funding Account is property of the estate of any Debtor
whether under Chapter 11 of the Bankruptcy Code or any subsequent Chapter 7 case
or cases) and Agent shall have received such evidence thereof as it requires;

9.18 Agent shall have received (i) an update of the existing field examinations
of the business and collateral of Borrowers and Guarantors so as to obtain
current results within 5 days prior to closing consistent with Agent’s customary
procedures and practices and as otherwise required by the nature and
circumstances of the businesses of Borrowers and Guarantors (and including
current agings of receivables, current perpetual inventory records and/or
rollforwards of accounts and inventory through the date of closing, together
with reasonable supporting documentation) and (ii) an updated written appraisal
as to the Inventory in form, scope and methodology acceptable to Agent and by an
appraiser acceptable to Agent, addressed to Agent and upon which Agent and
Lenders are expressly permitted to rely;

9.19 Borrowers shall have (i) engaged a financial advisor with authority and
duties satisfactory to Agent, who shall, among other things, assist Borrowers in
the preparation of and compliance with, on an ongoing basis, the Budget and
compliance with, on and ongoing basis, the terms and conditions set forth in the
Loan Documents, (ii) engaged an investment banking firm with authority and
duties reasonably satisfactory to Agent, and the foregoing engagements under
clauses (i) and (ii) shall each have been approved under the Interim Financing
Order, and (iii) have provided such consultants, financial advisor and
investment banking firm with such information as they may require;

9.20 Borrowers and Guarantors shall have established a cash management system in
form and substance reasonably satisfactory to Agent, including blocked accounts
for collections and the transfer thereof to Agent, and subject to control
agreements by the banks at which such accounts are maintained, which shall be in
form and substance acceptable to Agent;

 

27



--------------------------------------------------------------------------------

9.21 No material adverse change in the business, operations, property or
financial condition of Borrowers (taken as a whole) shall have occurred since
March 31, 2015 (it being understood that the commencement of the Chapter 11
Case, any defaults under agreements that have no effect under the terms of the
Bankruptcy Code as a result of the commencement thereof, reduction in payment
terms by suppliers, and reclamation claims shall not be deemed a material
adverse change). No material misstatements in or omissions from the materials
previously furnished to Agent by Borrowers and Guarantors taken as a whole shall
have been made. Agent and Lenders shall have received the payment of all fees
required to be paid to each of them, at, or prior to, closing in connection with
the DIP ABL Credit Facility; and

9.22 no Default or Event of Default shall have occurred or be existing under any
of the Loan Documents, as modified pursuant hereto, and assumed by Borrowers and
Guarantor.

 

  10. MISCELLANEOUS.

10.1 Amendments and Waivers. Neither this Ratification Agreement nor any other
instrument or document referred to herein or therein may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.

10.2 Further Assurances. Each Borrower and Guarantor shall, at its expense, at
any time or times duly execute and deliver, or shall use its best efforts to
cause to be duly executed and delivered, such further agreements, instruments
and documents, including, without limitation, additional security agreements,
collateral assignments, UCC financing statements or amendments or continuations
thereof, landlord’s or mortgagee’s waivers of liens and consents to the exercise
by Agent and Lenders of all the rights and remedies hereunder, under any of the
other Loan Documents, any Financing Order or applicable law with respect to the
Collateral, and do or use its best efforts to cause to be done such further acts
as may be reasonably necessary or proper in Agent’s opinion (other than any
Excluded Action) to evidence, perfect, maintain and enforce the security
interests of Agent and Lenders, and the priority thereof, in the Collateral and
to otherwise effectuate the provisions or purposes of this Ratification
Agreement, any of the other Loan Documents or the Financing Order. Upon the
request of Agent, at any time and from time to time, each Borrower and Guarantor
shall, at its cost and expense, do, make, execute, deliver and record, register
or file updates to the filings of Agent and Lenders with respect to the
Intellectual Property with the United States Patent and Trademark Office, the
financing statements, mortgages (with respect to each parcel of real property
with a fair market value of greater than $1,000,000), deeds of trust, deeds to
secure debt, and other instruments, acts, pledges, assignments and transfers (or
use its best efforts to cause the same to be done) and will deliver to Agent and
Lenders such instruments evidencing items of Collateral as may be requested by
Agent (other than any Excluded Actions).

10.3 Headings. The headings used herein are for convenience only and do not
constitute matters to be considered in interpreting this Ratification Agreement.

 

28



--------------------------------------------------------------------------------

10.4 Counterparts. This Ratification Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall together constitute one and the same agreement. In making proof of this
Ratification Agreement, it shall not be necessary to produce or account for more
than one counterpart thereof signed by each of the parties hereto. Delivery of
an executed counterpart of this Ratification Agreement by telefacsimile or other
means of electronic transmission shall have the same force and effect as
delivery of an original executed counterpart of this Ratification Agreement. Any
party delivering an executed counterpart of this Ratification Agreement by
telefacsimile or other means of electronic transmission also shall deliver an
original executed counterpart of this Ratification Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Ratification Agreement as to such
party or any other party.

10.5 Additional Events of Default. The parties hereto acknowledge, confirm and
agree that the failure of any Borrower or Guarantor to comply with any of the
covenants, conditions and agreements contained herein or in any other agreement,
document or instrument at any time executed by such Borrower or Guarantor in
connection herewith shall constitute an Event of Default under the Loan
Documents.

10.6 Costs and Expenses. Borrowers shall pay to Agents and Lenders on demand all
costs and expenses that Agents or Lenders pay or incur in connection with the
negotiation, preparation, consummation, administration, enforcement, and
termination of this Ratification Agreement and the other Loan Documents and the
Financing Order, including, without limitation: (a) reasonable attorneys’ and
paralegals’ fees and disbursements of counsel to, and reasonable fees and
expenses of consultants, accountants and other professionals retained by, Agent
and Lenders; (b) costs and expenses (including reasonable attorneys’ and
paralegals’ fees and disbursements) for any amendment, supplement, waiver,
consent, or subsequent closing in connection with this Ratification Agreement,
the other Loan Documents, the Financing Order and the transactions contemplated
thereby; (c) taxes, fees and other charges for recording any agreements or
documents with any governmental authority, and the filing of UCC financing
statements and continuations, and other actions to perfect, protect, and
continue the security interests and liens of Agent and Lenders in the
Collateral; (d) sums paid or incurred to pay any amount or take any action
required of Borrowers and Guarantor under the Loan Documents or the Financing
Order that Borrowers and Guarantor fail to pay or take; (e) costs of appraisals,
inspections and verifications of the Collateral and including travel, lodging,
and meals for inspections of the Collateral and the Debtors’ operations by Agent
or its agent and to attend court hearings or otherwise in connection with the
Chapter 11 Cases; (f) costs and expenses of preserving and protecting the
Collateral; (g) all out-of-pocket expenses and costs heretofore and from time to
time hereafter incurred by Agent during the course of periodic field
examinations of the Collateral and Debtors’ operations, plus a per diem charge
at the rate of $1,000 per person per day for Agent’s examiners in the field and
office; and (h) costs and expenses (including attorneys’ and paralegals’ fees
and disbursements) paid or incurred to obtain payment of the Obligations,
enforce the security interests and liens of Agent and Lenders, sell or otherwise
realize upon the Collateral, and otherwise enforce the provisions of this
Ratification Agreement, the other Loan Documents and the Financing Order, or to
defend any claims made or threatened against Agent or any Lender arising out of
the transactions contemplated hereby (including, without limitation,
preparations for and consultations concerning any such matters). The

 

29



--------------------------------------------------------------------------------

foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by Borrowers. All sums
provided for in this Section 10.6 shall be part of the Obligations, shall be
payable on demand, and shall accrue interest after demand for payment thereof at
the highest rate of interest then payable under the Loan Documents. Agent is
hereby irrevocably authorized to charge any amounts payable hereunder directly
to any of the account(s) maintained by Agent with respect to any Borrower or
Guarantor.

10.7 Effectiveness. This Ratification Agreement shall become effective upon the
execution hereof by Agent and Lenders and the entry of the Interim Financing
Order.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed as of the day and year first above written.

 

AGENT

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,

Collateral Agent, Issuing Bank and Lender

By:

/s/ Guido Cuomo

Name: Guido Cuomo Title: Authorized Signatory

[SIGNATURES CONTINUED ON NEXT PAGE]

[Signature Page to Ratification and Amendment Agreement]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BORROWERS: ONEIDA LTD. By :

/s/ Erika Schoenberger

Name: Erika Schoenberger Title: Secretary ANCHOR HOCKING, LLC By:

/s/ Erika Schoenberger

Name: Erika Schoenberger Title: Secretary GUARANTORS: UNIVERSAL TABLETOP, INC.
By:

/s/ Erika Schoenberger

Name: Erika Schoenberger Title: Secretary

BUFFALO CHINA, INC.

DELCO INTERNATIONAL, LTD.

SAKURA, INC.

THC SYSTEMS, INC.

KENWOOD SILVER COMPANY, INC.

ONEIDA SILVERSMITHS INC.

ONEIDA INTERNATIONAL INC.

ONEIDA FOOD SERVICE, INC.

By:

/s/ Erika Schoenberger

Name: Erika Schoenberger Title: Secretary



--------------------------------------------------------------------------------

EXHIBIT A

to

RATIFICATION AGREEMENT

Summary of Budget



--------------------------------------------------------------------------------

EveryWare Global                                                                
                     

DIP
Summary

  BK FILING     Week 2     Week 3     Week 4     Week 5     Week 6     Week 7  
  Week 8     Week 9     Week 10     Week 11     Week 12     Week 13     Week 14
    14-Week  

Week Ending
- USD’000

  10-Apr-15     17-Apr-15     24-Apr-15     1-May-15     8-May-15     15-May-15
    22-May-15     29-May-15     5-Jun-15     12-Jun-15     19-Jun-15    
26-Jun-15     3-Jul-15     10-Jul-15     Total  

Projected Receipts

    5,693        7,206        5,429        8,364        8,358        6,474     
  6,209        6,086        6,537        6,147        6,361        6,504       
6,782        5,544        91,695   

Total Disbursements Excluding Bankruptcy Professional Fees

    (11,160 )      (10,845 )      (11,546 )      (9,900 )      (7,024 )     
(6,577 )      (6,635 )      (5,805 )      (8,140 )      (6,075 )      (7,068 ) 
    (5,652 )      (6,531 )      (6,264 )      (109,223 ) 

Bankruptcy Professional Fees

    (1,450 )      —          —          —          (163 )      —          (150
)      —          (325 )      —          —          (2,030 )      (325 )     
(10,895 )      (15,338 ) 

Total Disbursements

    (12,610 )      (10,845 )      (11,546 )      (9,900 )      (7,187 )     
(6,577 )      (6,785 )      (5,805 )      (8,465 )      (6,075 )      (7,068 ) 
    (7,682 )      (6,856 )      (17,159 )      (124,561 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Cash Flow (Deficit)

    (6,917 )      (3,639 )      (6,117 )      (1,536 )      1,171        (104 ) 
    (576 )      281        (1,928 )      73        (707 )      (1,177 )      (74
)      (11,616 )      (32,866 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Liquidity

    34,473        30,834        24,717        23,181        23,181        23,181
       23,181        23,181        22,025        22,025        21,391       
20,214        20,140        8,224        8,224   

 

Page 1 of 1